Title: From Hugh Hughes to David Humphreys, 17 May 1782
From: Hughes, Hugh
To: Humphreys, David


                        
                            Sir,
                            Fishkill, May 17th 1782
                        
                        On seeing his Excellency’s Letter of the 12th current to the Quarter Master General relative to settling with
                            the Engineer for the Quantity of Plank & Scantling for the ensuing Campaign, I wrote to Major Villefranche on that
                            Subject acquainting him with what I had done in the Affair by Order of Colonel Pickering. He approved of what had been
                            engaged & added about one Third more of Plank & Scantling, which I have directed my Assistant at Albany to
                            procure, by Yesterday’s Post.
                        The Whole will amount to thirty Thousand Feet of Plank and fourteen Hundred Pieces of Scantling.
                        The other Part of his Excellency’s Letter Mr Anspach told me he had taken Measures for complying with.
                        Permit me to observe that I am not favoured with Major Villefranche’s Estimate for any Thing but what I have
                            mentioned as I pressed him for that as it was to be procured at a Distance, and the Waters now favourable for rafting.
                        When he furnishes the Estimate Complete it shall be attended to, as far as in my Power, with which I entreat
                            you to acquaint his Excellency when most convenient. With Sentiments of Respect and Esteem I am, Sir, your most Obedient 
                        
                            Hugh Hughes

                        
                    